Citation Nr: 0011320	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  98-11 900 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to 
February 1947.  The veteran died on November [redacted], 1990.  
The appellant is the surviving spouse of the veteran.  This 
appeal arises before the Board of Veterans' Appeals (Board) 
from a June 1991 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the issue on appeal.


FINDINGS OF FACT

1.  The veteran's death certificate lists intervertebral disc 
syndrome among the causes of death.

2.  The veteran, prior to his death, had established 
entitlement to service connection for severe limitation of 
motion of the cervical spine with compression of C6 and 
spurring of C7-T1 with neuropathy of C8.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit held that, under 38 U.S.C. 
§ 5107(a), VA has a duty to assist only those claimants who 
have established well grounded claims.  Subsequently, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (1999).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

For service connection for the cause of death of a veteran, 
the first requirement, evidence of a current disability, will 
always have been met (the current disability being the 
condition that caused the veteran to die), but the last two 
requirements must be supported by evidence of record.  Ramey 
v. Brown, 9 Vet. App. 40, 46 (1996).

In addition, for purposes of establishing a well-grounded 
claim, the second and third Epps and Caluza elements 
(incurrence and nexus evidence) also can be satisfied under 
38 C.F.R. § 3.303(b) (1999) by (1) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (2) evidence showing postservice 
continuity of symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).

The Board notes that the veteran had established entitlement 
to service connection for severe limitation of motion of the 
cervical spine with compression of C6 and spurring of C7-T1 
with neuropathy of C8.  The veteran's death certificate lists 
intervertebral disc syndrome among the causes of the 
veteran's death.  Therefore, when that evidence is presumed 
credible for the purpose of determining whether a well 
grounded claim has been submitted, the Board finds that the 
appellant has advanced a plausible claim.  Accordingly, the 
Board finds that the claim of entitlement to service 
connection for the cause of the veteran's death is well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  To this extent 
only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
the cause of the veteran's death is well grounded, VA has a 
duty to assist the appellant in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The Board notes that the November 1990 discharge summary 
(expiration summary) states, "for further details of this 
patient's complicated course, please refer to the chart."  
The chart for the veteran's terminal hospitalization is not 
of record.  The Board feels those records, which are included 
by reference in the discharge summary, are needed in order to 
properly adjudicate the appellant's claim.

The Board feels that a VA opinion regarding whether the 
veteran's service-connected cervical spine disability may 
have been a principal or contributory cause of the veteran's 
death is also needed.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should obtain the medical 
chart for the veteran's terminal 
hospitalization and associate those 
medical records with the veteran's claims 
folder.

2.  The RO should request that a 
physician with the appropriate specialty 
examine the veteran's medical records and 
the other evidence in the claims folder 
for the purpose of preparing a medical 
opinion.  The claims folder and a copy of 
this remand should be made available to 
and be reviewed by the physician.  
Specifically the physician should provide 
the following information:

a)  The physician should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
report that such review has been 
conducted.

b)  The physician should provide an 
opinion as to whether the veteran's 
service-connected cervical spine 
disability was a principal or 
contributory cause of his death.  In 
making this determination, the 
physician should note that a 
service-connected disability will be 
considered as the principal cause of 
death when such disability, singly 
or jointly with some other 
condition, was the immediate or 
underlying cause of death or was 
etiologically related thereto.  
Contributory cause of death is 
inherently one not related to the 
principal cause.  In determining 
whether the service-connected 
disability contributed to death, it 
must be shown that it contributed 
substantially or materially; that it 
combined to cause death; that it 
aided or lent assistance to the 
production of death.  It is not 
sufficient to show that it casually 
shared in producing death, but 
rather it must be shown that there 
was a causal connection.  

3.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the requested opinion report.  
The Court has held that, if the requested 
opinion does not include adequate 
responses to the specific opinions 
requested, the opinion must be returned 
for corrective action.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); Ardison v. Brown, 6 Vet. App. 
405, 407 (1994); see also 38 C.F.R. § 4.2 
(1999) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  

4.  Following completion of the 
foregoing, the RO should review the issue 
on appeal.  If the decision remains 
adverse to the appellant, she and her 
representative should be furnished a 
supplemental statement of the case and 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994); see also 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, the VBA ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV,  8.44-8.45, 38.02-
38.03.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals

 


